Citation Nr: 1118938	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-45 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim as to whether the character of the appellant's discharge is a bar to eligibility for VA benefits.

2.  Whether the character of the appellant's discharge is a bar to eligibility for VA benefits.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The appellant served on active duty from November 1976 to November 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 rating and administrative decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In September 2009, the appellant withdrew his previous request for a hearing.

The issue of whether the character of the appellant's discharge is a bar to eligibility for VA benefits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2006 administrative decision, the RO determined that the appellant's character of discharge from service was a bar to eligibility for VA benefits.  The appellant did not perfect an appeal to that decision.

2.  The evidence added to the record since the October 2006 decision is not cumulative or redundant of the evidence previously of record and does relate to an unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of whether the character of the appellant's discharge is a bar to eligibility for VA benefits has been received and the claim is reopened.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To the extent that the appellant's claim is decided herein, it is a full grant.  As such, any discussion of the duties to notify and assist is unnecessary.

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 3.12(d) provides, in part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

Per VA regulations, an "insane" person is one who: (a) while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (b) interferes with the peace of society; or (c) has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the appellant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

The appellant's claim of whether his character of discharge was a bar to eligibility for VA benefits was initially decided in September 1981.  In that decision, the RO determined that the appellant had received a bad conduct discharge from service, following his conviction by a general court-martial of possession and transfer of heroin.  In subsequent decisions dated in March 1984, April 2002, July 2003, and October 2006, the RO determined that new and material evidence had not been added to reopen the appellant's claim.  Following the October 2006 decision, the appellant filed a notice of disagreement and was issued a statement of the case in August 2007 and a supplemental statement of the case in October 2007.  He did not perfect an appeal.

While the appellant asserted in an April 2008 written statement that he never received a copy of the August 2007 statement of the case, the Board finds that it was issued to the appellant's address of record, which has remained his current address of record.  The United States Court of Appeals for Veterans Claims (Court) has ruled that there is a rebuttable "presumption of administrative regularity" under which it is presumed that government officials have properly discharged their official duties, including mailing notices.  See Clark v. Principi, 15 Vet. App. 61, 63 (2001).  In order to rebut this presumption, there must be "clear evidence" to the contrary that either VA's regular mailing practices were not regular or they were not followed.  More precisely, the appellant must establish both that the mailing was returned as undeliverable and that there were other possible and plausible addresses that could have been used to contact him.  See Davis v. Principi, 17 Vet. App. 29 (2003); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Here, the statement of the case was mailed to the appellant in August 2007 at the same address the appellant is currently receiving mail from VA.  There is no indication in the record that the notice was undeliverable.  The regularity of the mail was presumed.

Since the last final decision on the appellant's claim, he has submitted several medical records that address his psychiatric disorder.  These private medical statements, dated in August 2008, March 2009, May 2009, and September 2010, suggest that it is a strong possibility that the appellant's schizophrenia began during service.  In the March 2009 written statement, A.I., M.D. indicated that it was at least as likely as not that the appellant could not determine the difference between right and wrong at the time he committed the offense during service.

The Board finds that this is new and material evidence with regard to this matter.  Specifically, the evidence added since the last final decision on this matter relates to the unestablished fact of whether the appellant was insane at the time he committed the offenses in service.  This has a direct bearing on whether his discharge as a result of a general court-martial is a bar to VA benefits.  While medical evidence dated prior to the last previous denial suggested that the appellant's psychiatric disorder began during service, none of that evidence addressed whether the appellant was insane when he committed his offenses.  As such, the Board finds that this is new and material evidence, and the claim is reopened.  To this extent, the appellant's claim is granted.


ORDER

The application to reopen the claim of whether the character of the appellant's discharge is a bar to eligibility for VA benefits is granted.


REMAND

The Board finds that, in light of the determination above, a remand of the appellant's claim is necessary prior to final adjudication.

Here, as noted above, the appellant has submitted additional evidence that questions his mental state at the time he committed the offenses in service.  Some of this evidence was received after the last adjudication of the claim by the RO in November 2009, and the appellant did not submit a waiver of RO review of this evidence.  As such, remand is necessary.  38 C.F.R. § 19.31 (2010).

Furthermore, the Board finds that the private opinion submitted by the appellant is not an adequate basis for a determination on this matter.  Specifically, while the May 2009 and September 2010 private statements suggest that the appellant, at the time of his offense in service, did not know right from wrong or that his psychiatric disorder affected his judgment, this opinion does not adequately determine whether, under VA regulations, the appellant was insane when he committed the offenses.  As such, a remand is necessary to ask a VA examiner to evaluate the appellant, review the claims file, and provide an opinion if, under VA regulations, the appellant was insane at the time he committed the offenses for which he was given a general court-martial.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be afforded a VA mental health examination to determine the nature and extent of any current psychiatric disorder.  The claims file must be made available to the examiner for review in conjunction with the examination.  Accordingly, the examiner should review the pertinent evidence, including the lay assertions, and also undertake any indicated studies.

The examiner is asked to specifically review the March 2009 and September 2010 written statements from A.I., M.D.

The examiner should then offer an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability or greater) that the appellant was insane at the time of the in-service offenses that led to his discharge from active service.

The examiner should understand that an insane person for VA compensation purposes is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community, to which by birth and education he belongs, as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.

The examiner should prepare a report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Specific references to the appellant's claims file, including the in-service and any relevant post-service records, and the appellant's lay assertions should be provided.

2.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issue on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the RO should furnish to the appellant and his representative a supplemental statement of the case and afford them the appropriate opportunity for response thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


